                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

BLUE ORIGIN FEDERATION, LLC,                      )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )
                                                  )
THE UNITED STATES,                                )             No. 21-1695C
                                                  )        (Judge Richard A. Hertling)
               Defendant,                         )
                                                  )
and                                               )
                                                  )
SPACE EXPLORATION TECHNOLOGIES                    )
CORP.,                                            )
                                                  )
               Defendant-Intervenor.              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Order dated August 17, 2021 (ECF No. 21), the parties have

conferred, and jointly and respectfully file the following status report proposing the schedule

reflected below for further proceedings in this case.

                          Action                                           Date
 United States Files Administrative Record                   August 27, 2021
 Blue Origin Files Any Motions Regarding Contents of         September 3, 2021
 the Administrative Record
 United States and SpaceX Respond to Any Motions             September 9, 2021
 Regarding Contents of the Administrative Record
 Parties File Cross-Motions for Judgment on the              September 24, 2021
 Administrative Record
 Parties File Replies in Support of Cross-Motions on the     October 6, 2021
 Administrative Record

 NASA Voluntary Stay of Performance Expires                  November 1, 2021

       The parties respectfully request that the Court schedule oral argument at a time that the

Court deems appropriate.
                                        Respectfully submitted,

s/ Scott E. Pickens                     BRIAN M. BOYNTON
Scott E. Pickens                        Acting Assistant Attorney General
Barnes & Thornburg LLP
1717 Pennsylvania Ave., NW, Suite 500   MARTIN F. HOCKEY, JR.
Washington, DC 20006-4623               Acting Director
Phone: (202) 371-6349
Email: Scott.Pickens@btlaw.com          s/ Douglas K. Mickle
                                        DOUGLAS K. MICKLE
Attorney of Record for Plaintiff        Assistant Director
Blue Origin Federation, LLC
                                        s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:               ANTHONY F. SCHIAVETTI
                                        Senior Trial Counsel
Scott N. Godes                          U.S. Department of Justice
Barnes & Thornburg LLP                  Civil Division
1717 Pennsylvania Ave., NW, Suite 500   Commercial Litigation Branch
Washington, DC 20006-4623               PO Box 480, Ben Franklin Station
Phone: (202) 408-6928                   Washington, D.C. 20044
Email: Scott.Godes@btlaw.com            Tel: (202) 305-7572
                                         Fax: (202) 305-1571
Matthew J. Michaels                     anthony.f.schiavetti@usdoj.gov
Barnes & Thornburg LLP
1717 Pennsylvania Ave., NW, Suite 500   Attorneys for Defendant
Washington, DC 20006-4623
Phone: (214) 566-3167                   Of Counsel for Defendant:
Email: Matthew.Michaels@btlaw.com
                                        ALLISON M. GENCO
                                        BRIAN M. STANFORD
                                        Senior Attorney Advisors
                                        NASA Office of the General Counsel


                                        s/ Kara L. Daniels
                                        Kara L. Daniels
                                        Arnold & Porter Kay Scholer LLP
                                        601 Massachusetts Ave., N.W.
                                        Washington, DC 20001-3743
                                        Tel: (202) 942-5768
                                        Fax: (202) 842-5999

                                        Attorney of Record for Defendant-Intervenor
                                        Space Exploration Technologies Corp.


                                        2
           Of Counsel for Defendant-Intervenor:

           Mark D. Colley
           Nathaniel E. Castellano
           Thomas A. Pettit
           Aime JH Joo
           Arnold & Porter Kaye Scholer LLP
           601 Massachusetts Ave., N.W.
           Washington, D.C. 20001

Dated: August 19, 2021




          3
